  4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 1 of 13 - Page ID # 60




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RANDY WELLS, an individual;

                     Plaintiff,                             4:20CV3052

         vs.
                                                       PROTECTIVE ORDER
NUTRIEN AG SOLUTIONS, INC., a
Delaware corporation;

                     Defendant.


    Upon consideration of the parties’ joint request for entry of a Protective
Order, (Filing No. 16), the Court enters the following Protective Order governing
the disclosure of confidential Discovery Material by a Producing Party to a
Receiving Party in this Action.

    1)     Definitions. As used in this Order:

           a. Action refers to the above-captioned litigation.

           b. Discovery Material includes all information exchanged between the
              parties, whether gathered through informal requests or
              communications between the parties or their counsel, or gathered
              through formal discovery conducted pursuant to Rules 30 through 36,
              and Rule 45. Discovery Material includes information within
              documents, depositions, deposition exhibits, and other written,
              recorded, computerized, electronic or graphic matter, copies, and
              excerpts or summaries of documents disclosed as required under
              Rule 26(a).

           c. A Producing Party is a party to this litigation, or a non-party either
              acting on a party’s behalf or responding to discovery pursuant to a
              Rule 45 subpoena, that produces Discovery Material in this Action.




                                           1
  4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 2 of 13 - Page ID # 61




         d. A Receiving Party is a party to this litigation that receives Discovery
            Material from a Producing Party in this Action.

    2)   Confidential Discovery Material. This Protective Order applies to all
confidential Discovery Material produced or obtained in this case. For the
purposes of this Protective Order, confidential Discovery Material shall include:

         a. Commercial information relating to any party’s business including, but
            not limited to, tax data, financial information, financial or business
            plans or projections, proposed strategic transactions or other
            business combinations, internal audit practices, procedures, and
            outcomes, trade secrets or other commercially sensitive business or
            technical information, proprietary business and marketing plans and
            strategies, studies or analyses by internal or outside experts,
            competitive analyses, customer or prospective customer lists and
            information, profit/loss information, product or service pricing or billing
            agreements or guidelines, and/or confidential project-related
            information;

         b. Personnel data of the parties or their employees, including but not
            limited to employment application information; the identity of and
            information received from employment references; wage and income
            information; benefits information; employee evaluations; medical
            evaluation and treatment information and records; counseling or
            mental health records; educational records; and employment
            counseling, discipline, or performance improvement documentation;

         c. Information concerning settlement discussions and mediation,
            including demands or offers, arising from a dispute between a party
            and a non-party;

         d. Medical or mental health information;

         e. Records restricted or prohibited from disclosure by statute; and

         f. Any information copied or extracted from the previously described
            materials, including all excerpts, summaries, or compilations of this
            information or testimony, and documentation of questioning,
            statements, conversations, or presentations that might reveal the

                                          2
  4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 3 of 13 - Page ID # 62




               information contained within the underlying confidential Discovery
               Material.

     3)   Manner of Confidential Designation. A Producing Party shall affix a
“CONFIDENTIAL” designation to any confidential Discovery Material produced in
this Action.

          a. As to documentary information (defined to include paper or electronic
             documents, but not transcripts of depositions or other pretrial or trial
             proceedings), the Producing Party must affix the legend
             “CONFIDENTIAL” to each page that contains protected material.

          b. If only a portion or portions of the information on a document page
             qualifies for protection, the Producing Party must clearly identify the
             protected portion(s) (e.g., by using highlighting, underlining, or
             appropriate markings in the margins).

          c. If it is not feasible to label confidential Discovery Material as
             “CONFIDENTIAL,” the Producing Party shall indicate via cover letter
             or otherwise at the time of production that the material being produced
             is CONFIDENTIAL.

      Counsel for a disclosing party may further designate confidential Discovery
Material as CONFIDENTIAL--ATTORNEYS' EYES ONLY if such counsel
concludes in good faith that the material is or contains non-public information that
is highly sensitive proprietary information including, but not limited to, trade
secrets, privileged information, or nonpublic technical, financial, personal or
business information. Discovery Material designated as CONFIDENTIAL - FOR
ATTORNEYS’ EYES ONLY means any document which bears the legend
CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY or, if it is not feasible to label
the Discovery Material, which the producing party indicates via cover letter or
otherwise at the time of production as CONFIDENTIAL - FOR ATTORNEYS’
EYES ONLY.

     4)   Timing of Confidential Designation.


                                          3
  4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 4 of 13 - Page ID # 63




         a. Except as otherwise stipulated or ordered, or where discovery is made
            available for inspection before it is formally disclosed, Discovery
            Material that qualifies for protection under this Order must be clearly
            so designated before the material is disclosed or produced.

         b. If the Producing Party responds to discovery by making Discovery
            Material available for inspection, the Producing Party need not affix
            confidential designations until after the Receiving Party has selected
            the material it wants to receive. During the inspection and before the
            designation, all material made available for inspection is deemed
            “CONFIDENTIAL.” After the Receiving Party has identified the
            Discovery Material it wants produced, the Producing Party must
            determine which materials, or portions thereof, qualify for protection
            under this Order, and designate the materials as “CONFIDENTIAL”
            and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY as required
            under this order.

    5)   Qualified Recipients. For the purposes of this Protective Order, the
persons authorized to receive confidential Discovery Material (hereinafter
“Qualified Recipient”) are:

         For information designated as CONFIDENTIAL:

         a. The Parties, including any members, council members, officers, board
            members, directors, employees, or other legal representatives of the
            parties;

         b. Legal counsel representing the parties, and members of the paralegal,
            secretarial, or clerical staff who are employed by, retained by, or
            assisting such counsel; including vendors who are retained to copy
            documents or electronic files, provide technical, litigation support, or
            mock trial services, or provide messenger or other administrative
            support services;

         c. Any non-expert witness during any deposition or other proceeding in
            this Action, and counsel for that witness;

         d. Potential witnesses and their counsel, but only to the extent
            reasonably related to the anticipated subject matter of the potential

                                         4
4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 5 of 13 - Page ID # 64




           witness’s deposition, trial, or hearing testimony for this Action, so long
           as such persons agree to maintain the confidential Discovery Material
           in confidence per the terms of this Order, and provided that such
           persons may only be shown copies of confidential Discovery Material
           and may not retain any such material;

        e. Consulting or testifying expert witnesses who will be providing
           professional opinions or assistance for this Action based upon a
           review of the CONFIDENTIAL information, and the staff and
           assistants employed by the consulting or testifying experts;

        f. Any mediator or arbitrator retained by the parties to assist with
           resolving and/or settling the claims of this Action and members of the
           arbitrator’s or mediator’s staff and assistants;

        g. The parties’ insurers for this Action, and their staff and assistants,
           members, officers, board members, directors or other legal
           representatives;

        h. Court reporters for depositions taken in this Action, including persons
           operating video recording equipment and persons preparing
           transcripts of testimony;

        i. The court and its staff, any court reporter or typist recording or
           transcribing hearings and testimony, and jurors; and

        j. Any auditor or regulator of a party entitled to review the confidential
           Discovery Material due to contractual rights or obligations, or federal
           or state laws, or court orders, but solely for such contractual or legal
           purposes.

  For    information    designated    as    “CONFIDENTIAL         INFORMATION-
  ATTORNEYS’ EYES ONLY”:

        a. Legal counsel representing the Receiving Parties, and members of
           the paralegal, secretarial, or clerical staff who are employed by,
           retained by, or assisting such counsel;

        b. Consulting or testifying experts for the Receiving Party, defined to
           include only those experts retained or employed to assist the


                                        5
  4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 6 of 13 - Page ID # 65




               Receiving party in preparing for trial or any other proceeding in the
               Action and who need access to the CONFIDENTIAL INFORMATION-
               ATTORNEYS EYES ONLY information to provide such assistance,
               and who are not employed by, or an agent or representative for, the
               Receiving Party, nor anticipated to become an employee, agent or
               representative of the Receiving Party in the near future;

          c. If necessary to promote alternative dispute resolution, any mediator
             or arbitrator (and their assistants or staff) retained by the parties who
             needs access to the CONFIDENTIAL INFORMATION-ATTORNEYS
             EYES ONLY information to assist the parties with resolving the claims
             of this Action;

          d. Court reporters for depositions taken in this Action, including persons
             operating video recording equipment and persons preparing
             transcripts of testimony; and

          e. The court and its staff, any court reporter or typist recording or
             transcribing hearings and testimony, and jurors.

     6)   Dissemination by the Receiving Party. Counsel for the Receiving
Party shall:
          a. Require Qualified Recipients who are non-expert witnesses or expert
             witnesses and consultants and who receive information designated
             as “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES
             ONLY to review and agree to the terms of this Protective Order and
             execute a copy of the Agreement attached hereto as Appendix A
             before receiving confidential Discovery Material.

          b. Instruct witnesses, consultants, and outside counsel who assist with
             case preparation or represent a witness that disclosure of the
             information designated as “CONFIDENTIAL” and/or CONFIDENTIAL-
             -ATTORNEYS' EYES ONLY is prohibited as set forth herein.

          c. Maintain a list of any confidential Discovery Material disclosed and to
             whom, along with the executed copies of the Appendix A Agreement.

     The prohibition on disclosing information designated as “CONFIDENTIAL”
and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY exists and is enforceable by

                                          6
  4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 7 of 13 - Page ID # 66




the court even if the person receiving the information fails or refuses to sign the
Appendix A Agreement.

    7)   Duty as to Designations. Each Producing Party that designates
information or items as CONFIDENTIAL and/or CONFIDENTIAL--ATTORNEYS'
EYES ONLY must exercise reasonable care to limit any such designation to
specific material that qualifies under the appropriate standards, and designate
only those parts of material, documents, items, or oral or written communications
that qualify, so that other portions of the material, documents, items, or
communications for which protection is not warranted are not swept unjustifiably
within the ambit of this Order. Broadly described, indiscriminate, or routinized
designations are prohibited.

    8)   Limitations on Use. Confidential Discovery Material shall be used by
the Receiving Party only to prepare for and conduct proceedings herein and not
for any business or other purpose whatsoever. The parties acknowledge that
some of the information produced in this case may be protected health
information, or contain such information, within the meaning of the Health
Insurance Portability and Accountability Act (HIPAA). Consistent with 45 C.F.R. §
164.512(e)(1)(iv)(v), and as to the health information requested, counsel and the
Receiving Party:

         a. Shall not use or disclose the information for any purpose other than
            the litigating this Action;

         b. Shall return or destroy the protected health information (including all
            copies made) at the end of this Action; and

         c. Shall request, use and disclose only the minimum amount necessary
            to conduct this Action.

    9)   Maintaining Confidentiality. Discovery Material designated as
“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY shall be
held in confidence by each Qualified Recipient to whom it is disclosed, shall be


                                         7
  4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 8 of 13 - Page ID # 67




used only for purposes of this action, and shall not be disclosed to any person
who is not a Qualified Recipient. Each party, each Qualified Recipient, and all
counsel representing any party, shall use their best efforts to maintain all
information     designated    as   “CONFIDENTIAL”         and/or   CONFIDENTIAL--
ATTORNEYS' EYES ONLY in such a manner as to prevent access, even at a
hearing or trial, by individuals who are not Qualified Recipients. Nothing herein
prevents disclosure beyond the terms of this Protective Order if the party claiming
confidentiality consents in writing to such disclosure.

     10) Copies. Discovery Material designated as “CONFIDENTIAL” and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY shall not be copied or otherwise
reproduced by the Receiving Party, except for transmission to Qualified
Recipients, without the written permission of the Producing Party or, in the
alternative, by order of the court. However, nothing herein shall restrict a Qualified
Recipient from loading confidential documents into document review platforms or
programs for the purposes of case or trial preparation or making working copies,
abstracts, digests, and analyses of information designated as “CONFIDENTIAL”
and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY under the terms of this
Protective Order.

     11) Docket Filings. All documents of any nature including, but not limited
to, briefs, motions, memoranda, transcripts, discovery responses, evidence, and
the like that are filed with the court for any purpose and that contain Discovery
Material      designated     as    “CONFIDENTIAL”         and/or   CONFIDENTIAL--
ATTORNEYS' EYES ONLY shall be provisionally filed under restricted access
with the filing party’s motion for leave to file restricted access documents. A party
seeking to file Discovery Material under restricted access must comply with the
court’s rules and electronic docketing procedures for filing such motions.

     12) Depositions. The following procedures shall be followed at all
depositions to protect the integrity of all Discovery Material designated as


                                          8
  4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 9 of 13 - Page ID # 68




“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY:

         a. Only Qualified Recipients may be present at a deposition in which
            such information is disclosed or discussed.

         b. All deposition testimony which discloses or discusses information
            designated as “CONFIDENTIAL” and/or CONFIDENTIAL--
            ATTORNEYS' EYES ONLY is likewise deemed designated as
            “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES
            ONLY.

         c. Information    designated       as      “CONFIDENTIAL”         and/or
            CONFIDENTIAL--ATTORNEYS' EYES ONLY may be used at a
            nonparty deposition only if necessary to the testimony of the witness.

    13) Challenges to Confidentiality Designations. A Receiving Party that
questions the Producing Party’s confidentiality designation will, as an initial step,
contact the Producing Party and confer in good faith to resolve the dispute. If the
parties are unable to resolve the dispute without court intervention, they shall
schedule a conference call with the magistrate judge assigned to the case before
engaging in written motion practice. If a written motion and briefing are necessary
and the information in dispute must be reviewed by the court to resolve that
motion, the confidential information shall be filed under restricted access pursuant
to the court’s electronic docketing procedures. The party that produced the
information    designated    as   “CONFIDENTIAL”        and/or   CONFIDENTIAL--
ATTORNEYS' EYES ONLY bears the burden of proving it was properly
designated. The party challenging a “CONFIDENTIAL” and/or CONFIDENTIAL--
ATTORNEYS' EYES ONLY designation must obtain a court order before
disseminating the information to anyone other than Qualified Recipients.

    14) Use at Court Hearings and Trial. Subject to the Federal Rules of
Evidence,     Discovery   Material   designated    as   “CONFIDENTIAL”        and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY may be offered and received into
evidence at trial or at any hearing or oral argument. A party agreeing to the entry


                                          9
 4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 10 of 13 - Page ID # 69




of this order does not thereby waive the right to object to the admissibility of the
material in any proceeding, including trial. Any party may move the court for an
order that Discovery Material designated as “CONFIDENTIAL” and/or
CONFIDENTIAL--ATTORNEYS' EYES ONLY be reviewed in camera or under
other conditions to prevent unnecessary disclosure.

     15) Return or Destruction of Documents. Upon final termination of this
Action, including all appeals, each party shall make reasonable efforts to destroy
all Discovery Material designated as “CONFIDENTIAL” and/or CONFIDENTIAL-
-ATTORNEYS' EYES ONLY. The destroying party shall notify the producing party
when destruction under this provision is complete. If a party is unable to destroy
all Discovery Material designated as “CONFIDENTIAL” and/or CONFIDENTIAL-
-ATTORNEYS' EYES ONLY, that material shall be returned to the Producing
Party or the Producing Party’s counsel. This Protective Order shall survive the
final termination of this action, and it shall be binding on the parties and their legal
counsel in the future.

     16) Modification. This Protective Order is entered without prejudice to the
right of any party to ask the court to order additional protective provisions, or to
modify, relax or rescind any restrictions imposed by this Protective Order when
convenience or necessity requires. Disclosure other than as provided for herein
shall require the prior written consent of the Producing Party, or a supplemental
Protective Order of the court.

     17) Additional Parties to Litigation. In the event additional parties are
joined in this action, they shall not have access to Discovery Material as
“CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY until the
newly joined party, by its counsel, has executed and, at the request of any party,
filed with the court, its agreement to be fully bound by this Protective Order.

     18) Sanctions.



                                           10
4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 11 of 13 - Page ID # 70




       a. Any party subject to the obligations of this order who is determined
          by the court to have violated its terms may be subject to sanctions
          imposed by the court under Rule 37 of the Federal Rules of Civil
          Procedure and the court’s inherent power.

       b. Confidentiality designations that are shown to be clearly unjustified
          or that have been made for an improper purpose (e.g., to
          unnecessarily prolong or encumber the case development process
          or to impose unnecessary expenses and burdens on other parties)
          expose the designating party to sanctions. Upon discovering that
          information was erroneously designated as CONFIDENTIAL and/or
          CONFIDENTIAL--ATTORNEYS' EYES ONLY, the Producing Party
          shall promptly notify all other Parties of the improper designation

  19) Inadvertent Disclosure of Protected Discovery Material.

       a. A Producing Party that inadvertently fails to properly designate
          Discovery Material as “CONFIDENTIAL” and/or CONFIDENTIAL--
          ATTORNEYS' EYES ONLY shall have 14 days from discovering the
          oversight to correct that failure. Such failure shall be corrected by
          providing written notice of the error to every Receiving Party.

       b. Any Receiving Party notified that confidential Discovery Material was
          received without the appropriate confidentiality designation as
          authorized under this order shall make reasonable efforts to retrieve
          any such documents distributed to persons who are not Qualified
          Recipients under this order, and as to Qualified Recipients, shall
          exchange the undesignated or improperly designated documents
          with documents that include the correct “CONFIDENTIAL” and/or
          CONFIDENTIAL--ATTORNEYS' EYES ONLY designation.

  20) Disclosure of Privileged or Work Product Discovery Material.

       a. The production of attorney-client privileged, or work-product protected
          electronically stored information (“ESI”) or paper documents, whether
          disclosed inadvertently or otherwise, is not a waiver of the privilege or
          protection from discovery in this case or in any other federal or state
          proceeding. This Protective Order shall be interpreted to provide the
          maximum protection allowed by Federal Rule of Evidence 502(d).


                                      11
 4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 12 of 13 - Page ID # 71




            Nothing contained herein is intended to or shall serve to limit a party’s
            right to conduct a review of documents, ESI or information (including
            metadata) for relevance, responsiveness and/or segregation of
            privileged and/or protected information before production.

         b. Any party who discloses documents that are privileged or otherwise
            immune from discovery shall promptly upon discovery of such
            disclosure, advise the Receiving Party and request that the
            documents be returned. The Receiving Party shall return such
            produced documents or certify their destruction, including all copies,
            within 14 days of receiving such a written request. The party returning
            such produced documents may thereafter seek re-production of any
            such documents pursuant to applicable law.



Dated this 3rd day of August, 2020


                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                        12
 4:20-cv-03052-JMG-CRZ Doc # 18 Filed: 08/03/20 Page 13 of 13 - Page ID # 72




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA



                   Plaintiff,
                                                           EXHIBIT A
       vs.



                   Defendant.


      I hereby acknowledge that I am about to receive Confidential Information
supplied in connection with the above-captioned case. I understand that such
information is being provided to me pursuant to the terms and restrictions of the
Protective Order entered in this case. I have been given a copy of the Protective
Order, have read the Protective Order, and agree to be bound by its terms. I
understand that Confidential Information as defined in the Protective Order, or any
notes or other records that may be made regarding any such materials, shall not
be disclosed to any persons except as permitted by the Protective Order.




Printed Name                                 Signature




                                        13
